Title: From George Washington to the U.S. Senate and House of Representatives, 29 January 1796
From: Washington, George
To: Senate,House of Representatives


          
            united States January 29. 1796
          
          Gentlemen of the Senate, and of the House of Representatives.
          In pursuance of the authority vested in the President of the united States by an act of Congress passed the third of March last, to reduce the weight of the copper coin of the united States, whenever he should think it for the benefit of the united States, provided that the reduction should not exceed two pennyweights in each cent, and in the like proportion in a half cent; I have caused the same to be reduced since the twenty seventh of last

December; to wit, one pennyweight and sixteen grains in each cent, and in the like proportion in a half cent; and I have given notice thereof by Proclamation.
          By the letter of the Judges of the Circuit Court of the united States held at Boston in June last, and the inclosed application of the under Keeper of the Jail at that place, of which copies are herewith transmitted, Congress will perceive the necessity of making a suitable provision for the maintenance of prisoners committed to the Jails of the several States under the authority of the united States.
          
            Go: Washington
          
        